DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action examination response to claims/amendments of 14/727,438 filed on 11/16/2021.
The filing is in continuation to application #12/905,332 now patent #9079058 filed on 10/15/2010.  That application claims a priority date of 10/23/2009 via JP-P2009-244304.
Claims 2, 7, 8, 10-15  cancelled.
Claims 1, 3-6, 9, 11-28 are pending in this office action.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2021 has been entered.
 

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory anticipatory double patenting 
The claim 1, 17, 28 are rejected on the ground of non-statutory anticipatory double patenting as being unpatentable and in broadest term over the independent claims of U.S. Patent Application Publication No. 12/905,332 now an issued patent #9079058.
Although the conflicting claims are not identical, they are not patent ably distinct from each other for the following reasons. The subject matter claimed in the instant application is a circuitry configuration to acquire movement information of a plurality of users; determine information for synchronization of motions of bodies or parts of the bodies of the plurality of users. The claims 1,9, 17 of the instant child application would be a broader subject matter of a narrower variation independent claims in the parent application  where similar subject matter with distinguishable sensor type is compared to an operating coordination information indicating the synchronization in a group of motions of bodies or parts of the bodies of the plurality of users with specified tactile feedback responses (though this recited again at least in dependent claim 16 of this child application). The synchronization there in parent application is measured by comparing the motions of the plurality of users to one another, from the input movement information and position information from the respective sensor devices or cameras from first information, and generating control information for feedback outputs for the users but specific to tactile one only .The child case focus on harmonized movement performed by plurality of users simulataneoulsy.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 


Response to Arguments/Remarks

Applicant's arguments/amendments filed on November 16, 2021 have been considered and entered.
Applicant has not addressed the double patenting rejection. Hence the rejection is held in abeyance. 
Claim Rejections under 35 USC § 112(b) withdrawn as also indicated in advisory action 12/14/2021.
Upon further consideration and search Claim Rejections under 35 USC § 103 is also withdrawn.
Applicants argument on page 12 of the filing on 11/16/2021 illustrates that an estimation of information of each of a plurality of users based on sensing data, individual indicating each user’s respective part of harmonized movement performed by plurality user 	simultaneously, the sensing data being retrieved in real time from at least two or more
 	sensors attached to two or more body parts of respective user of the plurality of users”, as recited in the claims.
 Examiner agree of the prior art combination’s silence about a detection of harmonized movement that could be performed by users simultaneously. A movement feedback, which simply evaluates harmony of the plural persons, makes it easy to quickly learn the harmonized motion. A user can be aware of the relation with other users as performing the operation, and learns the harmony of the operations by way of trying to increase correlation of harmonized movements.
Following traversals/Remark are retained as a summarized from prior comments so as to address apriority varied interpretations. This is also answering proactively some of the new questions that may arise because of current arguments:

Applicant's arguments/amendments filed on June 9, 2021 have been considered and entered.
Applicant has not addressed the double patenting rejection. Hence the rejection is held in abeyance. However, upon further consideration, new ground(s) of rejection is made as necessitated by amendments and arguments. 
Applicant on page 10 of argument remarks indicated that the prior art Bentley does not teach or suggest the feature to “calculate representative movement of the plurality of users, based on a distribution of the estimated individual information of each of the user among plurality of users”. Bentley in para 0016,0049 provides a teaching of comparison to benchmark values and degree of deviation that encompasses data as obtained from plurality of users, as recited in amended Claim 1.
Examiner respectfully traverses and finds that the prior art Bentley though describing a system and a method for determining a value of a performance indicator index in a physical movement of golf playing, the periodic movement performed by a human here is providing calculation for representative movement of a plurality of users based on a distribution at a specific time (Fig.10A-G graphs).

Following traversals/Remark are retained as a summarized from prior comments so
as to address apriority varied interpretations. This is also answering proactively
some of the new questions that may arise because of current arguments:

Applicant's arguments/amendments filed on February 17, 2021 have been considered and entered.
35USC§112(a) rejections added for written description  because of amendments overcome the description requirement.
However, upon further consideration, a new ground(s) of rejection is made as necessitated by amendments and arguments changing the scope of the claims to the overcome the 35USC§103 rejections 
Applicant on page 12 of the remarks/argument indicated that the pior art Woo
Hence new ground of rejections includes a prior art Norstrom  suggest the teaching of the features of “calculate representative movement of the plurality of users, based on a distribution of the estimated individual information of each of the plurality of users”

Following traversals/Remark are retained as a summarized from prior comments so
as to address apriority varied interpretations. This is also answering proactively
some of the new questions that may arise because of current arguments:

 Applicant's arguments/amendments filed on August 20, 2020 have been considered and entered.
However, upon further consideration, a new ground(s) of rejection is made as necessitated by amendments changing the scope of the claims to the overcome the 35USC§103 rejections.
35USC§112(a) rejections added for written description  since specification paragraphs and graph apparent not providing enough information about  the mechanism to determine correlation and discrepancy indexes from synchronization of plural users for a basic movement rhythm used as a representative movement rhythm for the group. 
A double patenting rejections is held in abeyance as indicated on page 8 of remarks filed on 8/20/2020.  
Applicant asserted on Pages 9-11 of the argument / remarks about prior art combination  failing to disclose the amended features of “calculate representative motion for the plurality of users as synchronization in a group of the plurality of users, based on the estimated composite motion of each of the plurality of users
Examiner respectfully traverses the argument and presented a new evidentiary support from prior art Woo et al. to address the synchronization, comparison and feedback of motion activities between the respective users replacing the art Dibenedetto as indicated in the above rejection statements.

Following traversals/remarks are retained as a summarized from prior comments to address apriority varied interpretations. This is also answering proactively some of the new questions that may arise because of current arguments:
Applicant's arguments/amendments filed on November 11, 2019 have been considered and found to be persuasive to the overcome the 35USC§112, 35USC§103 rejections.
Applicant on page 8, 9 has requested that nonstatutory double patenting rejections be held in abeyance. A terminal disclaimer could be filed, if the claims in the present application are deemed obvious in view of the claims of Application Publication No. 12/905,332, now patented. Since additional amendments (if needed) may eliminate the nonstatutory double patenting rejection, applicant understands that filing of a Terminal Disclaimer at this time would be premature. Hence examiner is maintaining the rejection in this office action.
Applicant's amendment(s) and argument/clarifications of the claims necessitated the new ground(s) of rejection presented in this Office action.
Regarding claim interpretations and 35USC 112 rejections, amended Claims recite “circuitry (is configured to)”. Applicant on page 9.10 indicated that the term “circuit/circuitry” is expressly identified in the MPEP as an example of a term that conveys sufficient structure so as to avoid 112 (f) treatment. Support found in the amendment and in paragraphs [0062, 0133-0169] and Fig. 11 of the published specification discloses “a central processing unit (CPU)” and its application. Examiner 
Applicant on pages 10-12 indicates that the prior art combination is not calculating representative motion for the plurality of users based on the estimated composite motion of each of the plurality of users as found in the amendments
This necessitated an updated search and new grounds for rejection above.  Therefore, Applicant’s arguments are moot.
Following traversals/remarks are retained as a summarized from prior comments so as to address apriority varied interpretations. This is also answering proactively some of the new questions that may arise because of current arguments:
A  non-statutory obviousness-type double patenting rejection is held in abeyance until all other issues in this application have been resolved.
Applicant’s argument on pages 8 and 9 for reference Davidson to include a saved reference body movement model only to measures a trainee body movement model after  comparing with the saved reference body movement model and not synchronization of motions of the plurality of users based on the movement information (of the plurality of users) is noted.  Accordingly, Davidson is not concerned with “synchronization”, because the trainee performs a task and receives a report at a later time with recommendations on how to perform the activity in the future. But Stirling reference is dealing with a real time comparison of data (e.g. runner 1 stride vs. runner 2 stride)  and is therefore teaches motion synchronization for plurality of users (  as recited in Claim 1). Examiner respectfully traverses the alleged absence of motion synchronization argument in the prior art combinations as recited by the claims. The secondary art Stirling clearly compares motion between users (Para 0057-0060 apparatus is used for comparing motions of plurality of individuals or  compare other 
In response to applicants argument on page 9 another reference on record is cited to augment the point that user motions comparison for synchronization is well-known in art. Reference Riley et al. is also emphasizing synchronization between multiple users sending workout data to the same remote system(s). Therefore, the user input subjective data, as well as the objective data, relating to a user's workouts are compared to workout data and/or subjective input generated by others. 
This synchronization between users’ movements could also be found in another citation teaching similar subject matter i.e. US 20080096726 to Riley et al. Para 0006, 0096 where athletic performance sensing and/or tracking systems are compared to workout characteristics of other users, celebrities, athletes, etc.) with their positional information (Para 0050 location or positional information of parts).
This is not a new ground of rejection made. The reference “US 20080096726 A1 Riley et al. " cited herein only provides a direct corresponding evidence to support the prior art or prior common knowledge finding without constituting a new issue or new ground of rejection {see MPEP 2144.03, MPEP 706.07(a)}.
Furthermore, Applicant’s assertion that reference Bettwy is concerned with an apparatus for learning specific body motion and is silent as to determining a first information indicating the synchronization of motions of bodies or parts of the bodies of the plurality 
Some additional comments about  Claim limitation “circuitry” for possible interpretation under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “configured to” coupled with functional language “acquire the movement information in real time from respective sensor devices mounted on the plurality' of users and provide respective degrees of feedback output” as in claim 18 and “ to select movement information of a user of the plurality' of users as a guide movement information as in Claim 19', without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: The specification only describes in Paragraph 0035 about acquiring informing for users of degree of deviation of the motions, by an impetus (vibration or the like) that the user can recognize through a tactile sensation and in Paragraph 0085 a movement guidance device includes a guidance control unit and a guidance reproduction unit. There are no details to obtain any mechanism as how the claimed circuit design is achieving the aforementioned functional objectives
Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137.  The examiner can normally be reached on M-F 9am to 5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/SZ/
Examiner, Art Unit 3715
January 15, 2022
/THOMAS J HONG/            Primary Examiner, Art Unit 3715